DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1,6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3 of U.S. Patent No. 10,942,611 in view of Wang et al. (Chinese Publication CN103246422A) and Bulea et al. (US Pub 2013/0180943 A1). 
US Patent No. 10,942,611
The present application
Claim 1: A touch sensor, comprising:
 

a plurality of first electrode cells arranged in a first direction; 
a plurality of second electrode cells neighboring the first electrode cells in a second direction; 
a plurality of first touch signal lines, each first touch signal line being electrically connected to a first electrode cell; and 

Claim 1: A touch sensor comprising a plurality of columns arranged in a second direction, a column of the plurality of columns comprising: 
a plurality of groups arranged in a first direction, a group comprising a first electrode cell;
 and m second electrode cells neighboring the first electrode cell in the second direction; 
a plurality of first touch signal lines, a first touch signal line is electrically connected to a first electrode cell; and 

Claim 3: A display device, comprising: a display panel comprising a plurality of pixels; 


a touch sensor controller configured to control the touch sensor, wherein: the touch sensor comprises: 


a plurality of first electrode cells arranged in a first direction;

 a plurality of second electrode cells neighboring the first electrode cells in a second direction; 
a plurality of first touch signal lines, each first touch signal line being electrically connected to a first electrode cell; and
 
a plurality of second touch signal lines, each second touch signal line being electrically connected between a first one of the second electrode cells and a second one of the second electrode cells in the first direction; some of the second electrode cells adjacent to each other are 
Claim 6:  A display device, comprising: a display panel comprising a plurality of pixels;

a display controller configured to control the display panel; and 

a touch sensor controller configured to control the touch sensor, wherein: the touch sensor comprises a plurality of columns arranged in a second direction, a column of the plurality of columns comprising:
 a plurality of groups arranged in a first direction, a group comprising a first electrode cell; and

 m second electrode cells neighboring the first electrode cell in the second direction; 
a plurality of first touch signal lines, a first touch signal line is electrically connected to a first electrode cell; and

 m second touch signal lines electrically connecting the m second electrode cells to m second electrode cells of an adjacent group in a near order; and
m is an integer greater than 2.


	Claims 1 and 3 of U.S. Patent No. 10,942,611 do not recite the limitations the touch sensor comprising a plurality of columns arranged in a second direction, a column of the plurality columns comprises the plurality of groups arranged in the first direction; wherein m second touch signal lines connecting the m second electrode cells to m second adjacent electrode cells of an adjacent group in a near order in claims 1 and 6 of this instant application.
	Wang (Fig.3 reproduced below)  teaches that the touch sensor comprising a plurality of columns arranged in a second direction, a column of the plurality columns comprises the plurality of groups 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the present application to include the method of Wang of providing a touch panel comprising a plurality of groups of Y electrodes; and connecting a touch signal line through respective Y electrode in each group. The motivation would have been in order to reduce the complexity of the touch panel.
	Claims 1,3 of U.S. Patent No. 10,942,611 and Wang do not recite that the m second electrode cells are arranged diagonally in the first direction for each group; and a slope of a virtual line connecting centers of the second electrode cells is different for adjacent groups in the first direction.
	Bulea discloses that the m second electrode cells are arranged diagonally in the first direction for each group; and a slope of a virtual line connecting centers of the second electrode cells is different for adjacent groups in the first direction (Fig.17A, a touch panel comprises a plurality of sensor electrodes. The plurality of sensor electrodes comprises a plurality of groups. Each group of sensor electrodes comprises two electrodes (e.g., sensor electrodes 801 and 805) arranged diagonally in a vertical direction. A slope of a virtual line connecting centers of sensor electrodes in each groups is different for adjacent groups in the vertical direction).
10,942,611 and Wang to include the touch panel structure as taught by Bulea. The motivation would have been in order to maximize the sensor electrode edge length between adjacent opposing transcapacitive sensing sensor electrode types (Bulea, para. [0136]).
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7 of U.S. Patent No. 10,067,592 in view of Wang et al. (Chinese Publication CN103246422A) and Bulea et al. (US Pub 2013/0180943 A1).
US Patent No. 10,067,592
The present application
Claim 1: A touch panel, comprising: a first electrode pattern arranged in a first direction, and comprising a plurality of first electrode cells that are physically separated from each other; a second electrode pattern arranged in a second direction crossing the first direction, and comprising a plurality of second electrode cells that are physically separated from each other; 

first touch signal lines connected to the first electrode cells; and 


second touch signal lines connected to the second electrode cells, wherein: the first and 
Claim 1: A touch sensor comprising a plurality of columns arranged in a second direction, a column of the plurality of columns comprising: 
a plurality of groups arranged in a first direction, a group comprising a first electrode cell and m second electrode cells neighboring the first electrode cell in the second direction; 


a plurality of first touch signal lines, a first touch signal line is electrically connected to a first electrode cell; and 

m second touch signal lines electrically connecting the m second electrode cells to m 
Claim 7: A display device, comprising: a display panel comprising a plurality of pixels; 
a touch panel comprising a plurality of touch sensors; a display controller configured to control the display panel; and 
a touch sensor controller configured to control the touch panel, wherein the touch panel comprises: a first electrode pattern arranged in a 
first touch signal lines connected to the first electrode cells; and 

second touch signal lines connected to the second electrode cells, wherein: the first and second electrode patterns and the first and second touch signal lines are provided on a same layer on a substrate, first virtual connection line for connecting centers of second electrode cells of a first group corresponding to an n-th first electrode cell is configured to cross a second virtual connection line for connecting centers of second electrode cells of a second group corresponding to an (n+1)-th first electrode cell, each of the first electrode cells are substantially the same size, each of the second electrode cells are substantially the same size, and distances 
Claim 6:  A display device, comprising: a display panel comprising a plurality of pixels; 
a touch sensor formed on the display panel; a display controller configured to control the display panel; and
 a touch sensor controller configured to control the touch sensor, wherein: the touch sensor comprises a plurality of columns arranged in a 
second direction;

 a plurality of first touch signal lines, a first touch signal line is electrically connected to a first electrode cell; and 
m second touch signal lines electrically connecting the m second electrode cells to m second electrode cells of an adjacent group in a near order; and
m is an integer greater than 2.


 	Claims 1 and 7 of U.S. Patent No. 10,067,592 do not recite the limitations the touch sensor comprising a plurality of columns arranged in a second direction, a column of the plurality columns comprises the plurality of groups arranged in the first direction; wherein m second touch signal lines connecting the m second electrode cells to m second adjacent electrode cells of an adjacent group in a near order in claims 1 and 6 of this instant application.
	Wang teaches that the touch sensor comprising a plurality of columns arranged in a second direction, a column of the plurality columns comprises the plurality of groups arranged in the first direction (see Fig.3 of Wang, a touch panel comprises a plurality of columns arranged in a horizontal direction. Each columns comprises a plurality of groups arranged in a vertical direction); wherein m second touch signal lines connecting the m second electrode cells to m second adjacent electrode cells of an adjacent group in a near order (four second signal lines are connected to the four Y electrodes Rx1-Rx4 in a near order. For example, a first signal line connects a first Y electrode Rx1 of the first group to a first Y electrode Rx1 of a second group, and so on. In other words, a number of signal lines is equal to a number of Y electrodes in each group. One signal line interconnects respective Y electrode (e.g., Rx1) in each group together).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the present application to include the method of Wang of providing a touch panel comprising a plurality of groups of Y electrodes; and connecting a touch signal line through respective Y 
Claims 1 and 7 of the US Patent No. 10,067,592 and Wang do not recite that the m second electrode cells are arranged diagonally in the first direction for each group; and a slope of a virtual line connecting centers of the second electrode cells is different for adjacent groups in the first direction.
	Bulea discloses that the m second electrode cells are arranged diagonally in the first direction for each group; and a slope of a virtual line connecting centers of the second electrode cells is different for adjacent groups in the first direction (Fig.17A, a touch panel comprises a plurality of sensor electrodes. The plurality of sensor electrodes comprises a plurality of groups. Each group of sensor electrodes comprises two electrodes (e.g., sensor electrodes 801 and 805) arranged diagonally in a vertical direction. A slope of a virtual line connecting centers of sensor electrodes in each groups is different for adjacent groups in the vertical direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Claims 1,7 of US Patent No. 10,067,592 and Wang to include the touch panel structure as taught by Bulea. The motivation would have been in order to maximize the sensor electrode edge length between adjacent opposing transcapacitive sensing sensor electrode types (Bulea, para. [0136]).
Claims 1,6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,9 of U.S. Patent No. 10,372,264 in view of Wang et al. (Chinese Publication CN103246422A) and Bulea et al. (US Pub 2013/0180943 A1). 
US Patent No. 10,372,264
The present application
Claim 1: A touch panel, comprising:



second electrode cells of a first group corresponding to one of the first electrode cells and arranged in a second direction crossing the first direction at an acute angle;
 second electrode cells of a second group corresponding to another of the first electrode cells and arranged in a third direction crossing the first direction at an acute angle, a second electrode cell of the second group confronts a second electrode cell of the first group in the first direction;
 a plurality of first touch signal lines, a first touch signal line is electrically connected to a first electrode cell; and 
a plurality of second touch signal lines, a second touch signal line electrically connects between a second electrode cell of the first group and a second electrode cell of the second group confronting each other in the first direction, wherein each of the groups includes at least three of the second electrode cells.
Claim 1: A touch sensor comprising a plurality of columns arranged in a second direction, a column of the plurality of columns comprising: 

m second electrode cells neighboring the first electrode cell in the second direction; 










a plurality of first touch signal lines, a first touch signal line is electrically connected to a first electrode cell; and 
m second touch signal lines electrically connecting the m second electrode cells to m second electrode cells of an adjacent group in a near order, wherein m is an integer greater than 2.
Claim 9: A display device, comprising: a display panel comprising a plurality of pixels; 
a touch panel comprising a plurality of touch sensors; a display controller configured to control the display panel; and

 a touch sensor controller configured to control the touch panel, wherein: the touch panel comprises:


 a plurality of first electrode cells arranged in a first direction;

 second electrode cells of a first group corresponding to one of the first electrode cells and arranged in a second direction crossing the first direction at an acute angle; second electrode cells of a second group corresponding to another of the first electrode cells and arranged in a third direction crossing the first direction at an acute angle, a second electrode cell of the second group confronts a second electrode cell of the first group in the first direction;

 a plurality of first touch signal lines, a first touch signal line is electrically connected to a first electrode cell; and 
a plurality of second touch signal lines, a second touch signal line electrically connects a second electrode cell of the first group and a second electrode cell of the second group confronting each other in the first direction; and each of the groups includes at least three of the second electrode cells.
Claim 6:  A display device, comprising: a display panel comprising a plurality of pixels;
 a touch sensor formed on the display panel; 
a display controller configured to control the display panel; and 

a touch sensor controller configured to control the touch sensor, wherein: the touch sensor comprises a plurality of columns arranged in a second direction, a column of the plurality of columns comprising:
 a plurality of groups arranged in a first direction, a group comprising a first electrode cell; and

 m second electrode cells neighboring the first electrode cell in the second direction; 









a plurality of first touch signal lines, a first touch signal line is electrically connected to a first electrode cell; and

 m second touch signal lines electrically connecting the m second electrode cells to m second electrode cells of an adjacent group in a near order; and
m is an integer greater than 2.


	Claims 1 and 9 of U.S. Patent No. 10,372,264 do not recite the limitations the touch sensor comprising a plurality of columns arranged in a second direction, a column of the plurality columns comprises the plurality of groups arranged in the first direction; wherein m second touch signal lines connecting the m second electrode cells to m second adjacent electrode cells of an adjacent group in a near order.
	Wang teaches that the touch sensor comprising a plurality of columns arranged in a second direction, a column of the plurality columns comprises the plurality of groups arranged in the first direction (see Fig.3 of Wang, a touch panel comprises a plurality of columns arranged in a horizontal direction. Each columns comprises a plurality of groups arranged in a vertical direction); wherein m second touch signal lines connecting the m second electrode cells to m second adjacent electrode cells of an adjacent group in a near order (four second signal lines are connected to the four Y electrodes Rx1-Rx4 in a near order. For example, a first signal line connects a first Y electrode Rx1 of the first group to a 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the present application to include the method of Wang of providing a touch panel comprising a plurality of groups of Y electrodes; and connecting a touch signal line through respective Y electrode in each group. The motivation would have been in order to reduce the complexity of the touch panel.
Claims 1,9 of U.S. Patent No. 10,372,264 and Wang do not recite that the m second electrode cells are arranged diagonally in the first direction for each group; and a slope of a virtual line connecting centers of the second electrode cells is different for adjacent groups in the first direction.
	Bulea discloses that the m second electrode cells are arranged diagonally in the first direction for each group; and a slope of a virtual line connecting centers of the second electrode cells is different for adjacent groups in the first direction (Fig.17A, a touch panel comprises a plurality of sensor electrodes. The plurality of sensor electrodes comprises a plurality of groups. Each group of sensor electrodes comprises two electrodes (e.g., sensor electrodes 801 and 805) arranged diagonally in a vertical direction. A slope of a virtual line connecting centers of sensor electrodes in each groups is different for adjacent groups in the vertical direction).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Claims 1,9 of U.S. Patent No. 10,372,264 and Wang to include the touch panel structure as taught by Bulea. The motivation would have been in order to maximize the sensor electrode edge length between adjacent opposing transcapacitive sensing sensor electrode types (Bulea, para. [0136]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Publication CN103246422A) in view of Bulea et al. (US Pub 2013/0181943 A1).
Regarding claim 1; Wang teaches a touch sensor (a touch panel, Fig.3 reproduced below) comprising a plurality of columns arranged in a second direction (a plurality of columns are arranged in a horizontal direction), a column of the plurality of columns (e.g., a first column comprises X electrodes (Ta1, Tb1, Tc1, and Td1) and Y electrodes (Rx1-Rx4) arranged on the right side of the X electrodes) comprising:

[AltContent: textbox (First signal lines)]
[AltContent: textbox (Second signal lines)][AltContent: textbox (First group)][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: textbox (Second group)][AltContent: arrow][AltContent: oval][AltContent: ]
    PNG
    media_image1.png
    459
    580
    media_image1.png
    Greyscale

[AltContent: textbox (First column)](Fig.3 of Wang reproduced)

a plurality of groups arranged in a first direction (e.g., a first column comprises a plurality of groups arranged in a vertical direction. Each group comprises an X electrode (e.g., Ta1) and four Y electrodes (e.g., Rx1-Rx4)), a group comprising a first electrode cell (e.g., an X electrode Ta1) and m second electrode cells neighboring the first electrode cell in the second direction (In the first group as shown in Fig.3, four Y electrodes Rx1-Rx4 are arranged adjacent to the X electrode Ta1 in the horizontal direction);
a plurality of first touch signal lines (first signal lines, Fig. 3), a first touch signal line is electrically connected to a first electrode cell (the first signal lines are connected to the X electrodes respectively); and
m second touch signal lines (Four second signal lines) electrically connecting the m second electrode cells to m second electrode cells of an adjacent group in a near order (four second signal lines are connected to the four Y electrodes Rx1-Rx4 in a near order. For example, a first signal line connects a first Y electrode Rx1 of the first group to a first Y electrode Rx1 of a second group, and so on. In other words, a number of signal lines is equal to a number of Y electrodes in each group. One signal line interconnects respective Y electrode (e.g., Rx1) in each group together; see Fig.3 reproduced above).
wherein m is an integer greater than 2 (a number of Y electrodes is four).
Wang does not teach the m second electrode cells are arranged diagonally in the first direction for each group; and a slope of a virtual line connecting centers of the second electrode cells is different for adjacent groups in the first direction.
Bulea teaches the m second electrode cells are arranged diagonally in the first direction for each group (Fig.17A, para. [0136], a plurality of sensor electrodes are divided into a plurality of groups (e.g., a group is a sensing element 121, Fig.17B). Each group comprises two sensor electrodes (e.g., a first group comprises sensor electrodes 801 and 805) arranged in an angled orientation in a vertical direction); and a slope of a virtual line connecting centers of the second electrode cells is different for adjacent groups in the first direction (Fig.17A, a slope of a virtual line connecting centers of two sensor electrodes in a group is different from slopes of virtual lines connecting centers of sensor electrodes of adjacent groups in a vertical direction).
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: ][AltContent: textbox (Virtual line)][AltContent: connector]
    PNG
    media_image2.png
    2739
    1740
    media_image2.png
    Greyscale

(Fig.17A of Bulea reproduced)
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Wang to include the touch panel structure of Bulea such that Y electrodes in each group are arranged in an angle orientation in a vertical direction. The motivation would have been in order to maximize the sensor electrode edge length between adjacent opposing transcapacitive sensing sensor electrode types (Bulea, para. [0136]).
Regarding claim 6; Wang teaches a display device ([0033], Fig.3, a touch screen comprises a display and a touch screen body), comprising:
a display panel comprising a plurality of pixels (the display inherently comprises a plurality of pixels);
a touch sensor formed on the display panel ([0033], the cover, the touch screen body, and the display are stacked in sequence from outside to inside);
a display controller configured to control the display panel ([0033], control circuits to control the operation of the display); and
a touch sensor controller configured to control the touch sensor ([0033], touch circuits control the operation of the touch screen device), wherein:
the touch sensor (a touch panel, Fig.3 reproduced above) comprises a plurality of columns arranged in a second direction (a plurality of columns are arranged in a horizontal direction), a column of the plurality of columns (e.g., a first column comprises X electrodes (Ta1, Tb1, Tc1, and Td1) and Y electrodes (Rx1-Rx4) arranged on the right side of the X electrodes) comprising:
a plurality of groups arranged in a first direction (e.g., a first column comprises a plurality of groups arranged in a vertical direction. Each group comprises an X electrode (e.g., Ta1) and four Y electrodes (e.g., Rx1-Rx4)), a group comprising a first electrode cell (e.g., an X electrode Ta1) and m second electrode cells neighboring the first electrode cell in the second direction (In the first group as shown in Fig.3, four Y electrodes Rx1-Rx4 are arranged adjacent to the X electrode Ta1 in the horizontal direction);
a plurality of first touch signal lines (first signal lines, Fig.23), a first touch signal line is electrically connected to a first electrode cell (the first signal lines are connected to the X electrodes respectively); and
m second touch signal lines (Four second signal lines) electrically connecting the m second electrode cells to m second electrode cells of an adjacent group in a near order (four second signal lines are connected to the four Y electrodes Rx1-Rx4 in a near order),
wherein m is an integer greater than 2 (a number of Y electrodes is four).
Wang does not teach the m second electrode cells are arranged diagonally in the first direction for each group; and a slope of a virtual line connecting centers of the second electrode cells is different for adjacent groups in the first direction.
the m second electrode cells are arranged diagonally in the first direction for each group (Fig.17A, para. [0136], a plurality of sensor electrodes are divided into a plurality of groups (e.g., a group is a sensing element 121, Fig.17B). Each group comprises two sensor electrodes (e.g., a first group comprises sensor electrodes 801 and 805) arranged in an angled orientation in a vertical direction); and a slope of a virtual line connecting centers of the second electrode cells is different for adjacent groups in the first direction (Fig.17A, a slope of a virtual line connecting centers of two sensor electrodes in a group is different from slopes of virtual lines connecting centers of sensor electrodes of adjacent groups in a vertical direction).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the touch panel of Wang to include the touch panel structure of Bulea such that Y electrodes in each group are arranged in an angle orientation in a vertical direction. The motivation would have been in order to maximize the sensor electrode edge length between adjacent opposing transcapacitive sensing sensor electrode types (Bulea, para. [0136]).
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Publication CN103246422A) in view of Bulea et al. (US Pub 2013/0181943 A1) as applied to claims 1,6 above; further in view of Han (US Pub 2017/0160833 A1).
Regarding claim 4; Wang and Bulea teaches the touch sensor of claim 1 as discussed above.
Wang does not teach that distances between the first electrode cell and the m second electrode cells are different each other.
Han teaches that distances between the first electrode cell and the m second electrode cells are different each other (Fig.17, distances between a main sensor 612 and sub-sensors 613 are different each other).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the arrangement of touch electrodes of the touch panel of Wang to include the 
Regarding claim 9; Wang and Bulea teaches the display device of claim 6 as discussed above. The limitation of claim 9 is substantially similar to claim 4. Thus, claim 9 is rejected based on the same rationale as the rejection of claim 4 above.
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Chinese Publication CN103246422A) in view of Bulea et al. (US Pub 2013/0181943 A1) as applied to claims 1,6 above; further in view of Tang et al. (US Pub 2016/0026294 A1).
Regarding claim 5; Wang and Bulea teaches the touch sensor of claim 1 as discussed above. Wang further teaches that one of the m second electrode cells is connected with a second electrode cell of the adjacent group (Fig.3, an Y electrode Rx4 of the first group is connected to an Y electrode Rx4 of a second group adjacent to the first group).
	Wang does not teach that one of the m second electrode cells is connected with a second electrode cell of the adjacent group without a second touch signal line to form a connected pair of second electrode cells.
	Tang teaches that one of the m second electrode cells is connected with a second electrode cell of the adjacent group without a second touch signal line to form a connected pair of second electrode cells (Fig.1B, [0050], a second receiver electrode RX12 in a first group is in contact with a second receiver RX12 is a second group to form a connected pair of receiver electrode). 
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the arrangement of touch electrodes of the touch panel of Wang to include the method of Han of arranged a second electrode in a first group in contact with a second electrode in a second group adjacent to the first group to form a connected pair of electrode. The motivation would 
Regarding claim 10; Wang and Bulea teaches the display device of claim 6 as discussed above. The limitation of claim 10 is substantially similar to claim 5. Thus, claim 10 is rejected based on the same rationale as the rejection of claim 5 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691